Citation Nr: 1424842	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteochondroma of the proximal tibia with chronic left calf pain, claimed as a left leg condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The appellant served on a period of active duty for training from May 1990 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the appellant's claim for service connection for osteochondroma of the proximal tibia with chronic left calf pain, claimed as a left leg condition.

In April 2014, the appellant testified before the undersigned at a videoconference hearing.  A hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) file associated with the appellant's claim.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal with the exception of April 2014 hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the appellant's claim for service connection so that he is afforded every possible consideration.   38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The appellant contends that his current left leg condition is the result of an injury he sustained while completing an obstacle course.  Service treatment records confirm that the appellant sustained an injury to his left leg in June 1990 and that he was treated for, and diagnosed with, myositis of the left calf.  He was subsequently discharged from the National Guard as a result of myositis of the left calf.  A Statement of Medical Examination and Duty Status indicates that the injury occurred during a period of active duty for training. 

In April 2010, a VA examiner diagnosed the appellant with osteochondroma of the proximal tibia and chronic left calf pain.  The examiner opined that it was less likely than not that this condition was the same as or the result of the in-service left leg condition or the result of the blunt trauma to the left calf in June 1990, reasoning that there were no post-service records of continuing care and that the appellant had reported in a May 1990 service treatment note that he had exostosis in the proximal tibia evaluated eight years prior to service.  The examiner indicated that the current x-ray finding of osteochondroma was also noted in the service x-ray conducted in May 1990.  Thereafter, in a January 2013 opinion, Dr. M. M., a private orthopedist, indicated that the appellant had sustained a permanent nerve injury after being struck in the posterior left calf in 1990.  However, no rationale was offered for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The Board finds that another opinion is necessary to decide the claim.

Finally, in a June 2010 statement, the appellant indicated that he had undergone treatment for his claimed left leg condition at the VA Medical Center (VAMC) in Miami.  It does not appear that such records have been requested.  On remand, the AOJ should request such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's treatment records from the Miami VAMC as referenced in the appellant's June 2010 statement.  All attempts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above development, return the claims file, to include a copy of this remand, to the April 2010 VA examiner for an addendum opinion.   If the examiner who drafted the April 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, including the January 2013 opinion from Dr. M.M., the reviewing examiner is asked to furnish an opinion with respect to the following questions:

a)  Did the appellant have any disability of the left calf (myositis, exostosis, osteochondroma of the proximal tibia, nerve injury, etc.) prior to his period of active duty for training (May 1990 to August 1990)?

i) If YES, is it at least as likely as not (i.e., 50 percent or greater probability) that the pre-existing left calf disability permanently increased in severity during service AND that such permanent increase in severity was beyond the natural progression of the disease?  

b) For all disabilities of the left calf that did not pre-exist the appellant's period of active duty for training (May 1990 to August 1990), is it at least as likely as not (i.e., 50 percent or greater probability) that any current left calf disability (myositis, exostosis, osteochondroma of the proximal tibia, nerve injury, etc.) is related to the June 1990 injury?

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



